— Appeal by the defendant from six judgments of the Supreme Court, Kings County (Hayes, J.), all rendered September 5, 1984, convicting him of criminal sale of a controlled substance in the second degree (four counts), under indictment Nos. 3343/83, 3577/83, 3600/83 and 3601/83 (one count under each indictment), and criminal sale of a controlled substance in the third degree (two counts), under indictment Nos. 3482/83 and 3528/83 (one count under each indictment), upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.